UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7001



MICHAEL ALLEN GUY,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (CA-96-1361)


Submitted:   November 6, 1997          Decided:     November 25, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Allen Guy, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Robert F. Daley, Jr., Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Guy v. South Carolina, No. CA-96-1361 (D.S.C. Apr. 3, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2